EXHIBIT 10 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is made as of the th day of August, 2008, by and between HNY Acquisition Corp., (the “Buyer”), and Ckrush Digital Media, Inc. (the “Seller”). The Seller and the Buyer may sometimes be referred to herein individually as a “Party” or collectively as “Parties.” RECITALS: A.The Seller owns certain assets which include, but are not limited to, the websites www.audiostreet.net, www.mixstreet.net and www.livemansion.com (the “Websites”) including all copyrights (and renewals and extensions of copyright) and trademarks, whether such assets consist of literary, dramatic, or any other form of works exclusive of the movie rights to “livemansion” (collectively the “Assets”). B.Seller agrees to sell and Buyer agrees to purchase the Assets in accordance with the terms and conditions set forth in this Agreement. C.The Parties to this Agreement desire to establish their mutual rights and obligations with regard to the transactions by this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, and other good and valuable consideration, the Parties hereto agree as follows: I.DEFINITIONS.
